Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 1 of 37 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

   RAYMOND JAMES FINANCIAL
   SERVICES, INC., and RAYMOND
   JAMES & ASSOCIATES, INC.

              Plaintiffs,

        v.                                         Case No.

   THE    OHIO      NATIONAL     LIFE
   INSURANCE       COMPANY;     OHIO
   NATIONAL       LIFE     ASSURANCE
   CORPORATION; OHIO NATIONAL
   EQUITIES, INC.; and OHIO NATIONAL
   FINANCIAL SERVICES, INC.

              Defendants.


                                         COMPLAINT

             Plaintiffs Raymond James Financial Services, Inc. (“RJFS”) and Raymond James &

  Associates, Inc. (“RJA”) (RJFS and RJA are collectively referred to as “Raymond James”)

  bring this action for injunctive relief and damages against Defendants The Ohio National Life

  Insurance Company (“ONLIC”), Ohio National Life Assurance Corporation (“ONLAC”),

  Ohio National Equities, Inc. (“ONEQ”) (collectively, “Ohio National”), and Ohio National

  Financial Services, Inc. (“ONFS”, and together with Ohio National, “Defendants”). In

  support, Raymond James states as follows:

  I.         INTRODUCTION

             This is a straightforward case about an insurance company, Ohio National, that

  designed a product, promised to compensate financial firms like Raymond James (and those




  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 2 of 37 PageID 2




  firms’ financial advisors) for selling that product, later determined it was losing money on that

  product, and then sought to minimize its losses by breaking its promise and refusing to pay the

  compensation it was contractually obligated to pay to the financial firms who had previously

  sold the product.

           Ohio National sold certain variable annuity contracts that allowed policyholders to

  purchase, for an additional cost, a Guaranteed Minimum Income Benefit (“GMIB Rider”) that

  guaranteed some level of income irrespective of the market performance of the underlying

  account value. The GMIB Rider was attractive to clients, especially those nearing or in

  retirement, for its promise of a guaranteed minimum annual payment unaffected by market

  forces or account fluctuations.

           Recognizing that financial firms such as Raymond James offered the ability to reach a

  large number of potential clients, Ohio National entered into selling agreements with Raymond

  James and other firms. The selling agreements with Raymond James (i) memorialized

  Raymond James’ duties in selling and servicing Ohio National products, (ii) memorialized the

  compensation that would be paid to Raymond James and the registered brokers that are either

  affiliated with or employed by it (the “Financial Advisors”) for selling Ohio National’s

  variable annuity products to Raymond James’ clients and subsequently servicing those

  products, and (iii) provided guaranteed continued access to policy information for variable

  annuity products sold to Raymond James’ clients. RJFS signed a Selling Agreement with Ohio

  National in 2002 while RJA signed a Selling Agreement with Ohio National in 2003

  (collectively, the “Selling Agreements”).




                                                 2
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 3 of 37 PageID 3




           The Selling Agreements unambiguously provided that Raymond James (and its

  applicable Financial Advisors) could select from several compensation options for selling and

  servicing Ohio National’s products. These options ranged from a single up-front lump sum

  payment to a recurring stream of smaller payments known as “trail commissions” that would

  continue until the applicable client’s contract would be annuitized or surrendered.         By

  designing this compensation structure to incentivize most Financial Advisors to choose the

  trail commissions option, Ohio National was also able to defer payment of the majority of

  commissions and, in turn, avoid paying tens of millions of dollars in commission payments at

  the initial sale.

           The Selling Agreements also unambiguously provided that Ohio National’s payment

  of trail commissions on already-issued products would continue even if the Selling Agreements

  themselves were terminated, and they also guaranteed Raymond James continued access to

  policy information for “all products issued under this agreement” and sold to Raymond James’

  clients after the termination of the Selling Agreements that Raymond James had during the

  time the Selling Agreements were in force.

           After nearly ten years of issuing GMIB Riders to thousands of Raymond James clients

  and paying corresponding trail commissions, Defendants came to the realization that GMIB

  Riders would be unprofitable for Defendants and took a number of steps to attempt to

  convince Raymond James’ clients to exchange their GMIB Riders for products that in most

  cases were less advantageous for those clients, but in all cases would be financially beneficial

  for Defendants.




                                                 3
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 4 of 37 PageID 4




           First, Ohio National instituted multiple “exchange offers” where it solicited Raymond

  James’ clients to exchange their annuities with GMIB Riders for another annuity with a

  different rider. After those offers found little acceptance, Defendants then decided -- without

  any warning -- to unilaterally terminate their Selling Agreements with Raymond James (and

  other broker-dealers) and solicit Raymond James’ clients with a buyout offer. Despite

  knowing of clear and unmistakable language in the Selling Agreements that contractually

  obligates Ohio National to pay trail commissions until the buyers of GMIB Riders annuitize

  or surrender their variable annuity contracts (the “Contracts”), Defendants decided they would

  prefer paying attorneys to defend their actions rather than continue paying what amounts to

  approximately $10 million in annual trail commissions to Raymond James (and its Financial

  Advisors) alone. Equally as appalling, Defendants have taken the position that Raymond

  James (and its Financial Advisors) must continue servicing Raymond James’ clients’ Contracts

  even after Defendants’ unilateral and unlawful decision to stop paying trail commissions.

  Unlike Defendants, Raymond James (and its Financial Advisors) have and will always put

  their clients’ interests first and this dedication has not and will not be compromised despite

  Defendants’ actions. Defendants have taken these actions in violation of Raymond James’

  existing contractual rights under the Selling Agreements not only to directly conserve and

  make money but also to improve the odds that Raymond James’ clients will consent to

  subsequent exchange or buyout offers for already-issued Contracts with GMIB Riders.

           Defendants’ actions are clear and willful breaches of the Selling Agreements and

  otherwise unlawful. These actions have resulted in multiple lawsuits being filed against Ohio

  National by at least ten separate sets of broker-dealers and/or registered representatives



                                                 4
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 5 of 37 PageID 5




  alleging breach of contract, quasi-contractual claims, and violations of state unfair and

  deceptive practices acts for the very same scheme that Ohio National employed against

  Raymond James. See Exhibit 1.

           Raymond James brings this action seeking money damages from Defendants to

  compensate it for the economic injury and harm that it has suffered and will continue to suffer,

  including to its reputation and goodwill with clients, if Defendants are permitted to perpetrate

  their unlawful actions on Raymond James and Raymond James’ clients. Raymond James also

  seeks injunctive relief to prevent suffering irreparable harm, including loss of goodwill, loss

  of reputation, and financial losses that are not presently calculable.

  II.      PARTIES

           1.     Plaintiff Raymond James Financial Services, Inc., is a Florida corporation with

  its principal place of business at 880 Carillon Parkway, St. Petersburg, Florida 33716.

           2.     Plaintiff Raymond James & Associates, Inc., is a Florida corporation with its

  principal place of business at 880 Carillon Parkway, St. Petersburg, Florida 33716.

           3.     Both RJFS and RJA are wholly-owned subsidiaries of Raymond James

  Financial, Inc. (“RJF”), which also has its principal place of business at 880 Carillon Parkway,

  St. Petersburg, Florida 33716. RJF is not a party in this case.

           4.     Defendant The Ohio National Life Insurance Company is an Ohio corporation

  with its principal place of business at One Financial Way, Cincinnati, Ohio 45242. The Ohio

  National Life Insurance Company is a wholly-owned stock subsidiary of Defendant Ohio

  National Financial Services, Inc., which corporation has the same principal place of business

  as The Ohio National Life Insurance Company.



                                                  5
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 6 of 37 PageID 6




           5.     Defendant Ohio National Life Assurance Corporation is an Ohio corporation

  with its principal place of business at One Financial Way, Cincinnati, Ohio 45242. Ohio

  National Life Assurance Corporation is a wholly-owned subsidiary of The Ohio National Life

  Insurance Company.

           6.     Defendant Ohio National Equities, Inc., is an Ohio corporation with its principal

  place of business at One Financial Way, Cincinnati, Ohio 45242. Ohio National Equities, Inc.,

  is a broker-dealer registered with the Financial Industry Regulatory Authority (“FINRA”).

  Upon information and belief, Ohio National Equities, Inc., is a wholly-owned subsidiary of

  The Ohio National Life Insurance Company.

           7.     Defendant Ohio National Financial Services, Inc., is an Ohio corporation with

  its principal place of business at One Financial Way, Cincinnati, Ohio 45242. Ohio National

  Financial Services, Inc. is the parent of Defendant The Ohio National Life Insurance Company.

  III.     JURISDICTION AND VENUE

           8.     This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332.

  RJFS and RJA are Florida corporations with their principal place of business in Florida. The

  Ohio National Life Insurance Company, Ohio National Life Assurance Corporation, Ohio

  National Equities, Inc., and Ohio National Financial Services, Inc., are Ohio corporations each

  with a principal place of business in Ohio. The amount in controversy, without interest and

  costs, exceeds $75,000.

           9.     This Court also has personal jurisdiction over Defendants because they each

  engaged, directly or indirectly, in actions or conduct within this District and throughout Florida




                                                  6
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 7 of 37 PageID 7




  and specifically have sold variable annuities, including with the GMIB Rider, and other

  insurance products in this District and throughout Florida on a regular and systematic basis.

           10.    Defendants sell products to, and enter into contracts with, residents in this

  District and throughout Florida, including without limitation purposefully and knowingly

  selling a substantial number of variable annuities, including with GMIB Riders, to residents in

  this District and throughout Florida.

           11.    Defendants conducted and solicited business in this District and throughout

  Florida, engaged in a persistent and wrongful course of conduct in this District and throughout

  Florida and/or derived substantive revenues from goods or services used in this District and

  throughout Florida, and engaged in actions and conduct which were targeted at and caused

  injury to Raymond James, and to residents, in this District and throughout Florida.

           12.    Defendants have also sought and obtained licenses from Florida to write

  insurance in this District and throughout Florida. Defendants solicit and advertise products to

  consumers and businesses in this District and throughout Florida.

           13.    By carrying out regular business transactions with businesses and clients in this

  District and throughout Florida, Defendants purposefully availed themselves of the privilege

  of conducting activities within Florida, thus invoking the benefits and protections of its laws.

           14.    Venue in this Court is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and (c)(2),

  because Defendants are entities with the capacity to be sued in their common name and are

  subject to this Court’s personal jurisdiction with respect to this civil action.

           15.    Venue in this Court is also proper pursuant to 28 U.S.C. § 1391(b)(2) because,

  as detailed below, a substantial part of the events or omissions on which the claims are based



                                                   7
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 8 of 37 PageID 8




  occurred in this District, the contracts underlying this case were executed by Raymond James

  in this District, and notice of the termination of the Selling Agreements were sent by

  Defendants to Raymond James in this District.

  IV. STATEMENT OF FACTS

                                         RFJS and RJA

           16.    RJF is a holding company whose subsidiaries collectively form one of the

  country’s largest full-service wealth management and investment banking operations outside

  of New York, and it is the largest such firm headquartered in Florida. The firm has been

  headquartered in Florida since its inception in 1962.

           17.    Its various subsidiaries, including RJA and RJFS, offer investment services to

  clients through Financial Advisors who are, as applicable, licensed and registered with FINRA,

  the U.S. Securities and Exchange Commission, and state insurance agencies.

           18.    Raymond James has developed a strong industry reputation, and has generated

  significant goodwill through its commitment to both providing excellent client service and

  supporting and reasonably compensating Financial Advisors. In part, Raymond James has

  done this by identifying and selecting high-quality financial products that can be sold by, and

  generate reasonable compensation for, Financial Advisors.

           19.    Many of the financial products that Raymond James selects to make available

  to Financial Advisors for sale and servicing are created or offered by third parties, such as

  Defendants, with whom Raymond James enters into selling, servicing, or similar agreements.

           20.    Raymond James’ revenue and Financial Advisors’ compensation are in many

  instances based on the commissions received from third parties for selling the third parties’



                                                 8
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 9 of 37 PageID 9




  financial products to Raymond James’ clients and servicing those products once they have

  been sold.

           21.    Among the Contracts that Ohio National issued that were sold by Raymond

  James (through Financial Advisors) were for “ONcore variable annuities.” These Contracts

  came with the option of also buying GMIB Riders, and a substantial portion of the Contracts

  sold by Raymond James to Raymond James’ clients included the clients’ purchase of the

  optional GMIB Rider. A variable annuity is a contract sold by an insurance company (here,

  Ohio National) for which the client who buys it pays a lump sum premium to the insurance

  company. The contract allows the policyholder to choose between a pre-determined group of

  sub-accounts that are similar to mutual funds. If the policyholder also purchases the optional

  GMIB Rider, the policyholder has the option of “annuitizing” either the account value (as

  determined by the performance of the selected sub-accounts) or the GMIB Rider base. The

  GMIB Rider base grows by a minimum amount each year and is determined by the age of the

  policyholder and the length of time before the policyholder decides to “annuitize” the

  annuity. It can also be increased by the underlying performance of the sub-accounts. The

  purpose of the GMIB Rider is to give the policyholder a minimum amount of income for life

  no matter how the sub-accounts perform.

           22.    As discussed above, these Contracts involve a compensation structure that

  allows the election of payment of trail commissions to Raymond James, a portion of which are

  subsequently paid by Raymond James to the Financial Advisors who sold the Contracts. And

  as already noted, a trail commission is deferred compensation, calculated based on both the

  premiums paid by the client and the earnings on those premiums, that is paid periodically by



                                                9
  QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 10 of 37 PageID 10




   the issuer of the product over the lifetime of the product. For variable annuities, including

   those issued by Ohio National, the trail commission is paid until the annuity contract is

   annuitized or surrendered by the buyer.

            23.       Ohio National derived a significant benefit by incentivizing Raymond James

   (and Financial Advisors) to elect the trail commission compensation structure with annual

   commission payments made over the life of the annuity rather than receiving a one-time

   commission at the time of sale.

                   RJFS Enters Into a Selling Agreement With Ohio National in 2002

            24.       On or about August 26, 2002, RJFS and ONEQ, ONLIC, and ONLAC entered

   into a Selling Agreement (the “2002 Selling Agreement”) which, in relevant part,

   memorialized Ohio National’s agreement to compensate RJFS for its sale and service of certain

   variable annuity contracts issued by Ohio National (the 2002 Selling Agreement referred to

   them as “Contracts”). A copy of the 2002 Selling Agreement is attached as Exhibit 2.

            25.       The 2002 Selling Agreement specifically provided that Ohio National “propose

   to have [RJFS’s] registered representatives…solicit sales of the Contracts” and “hereby

   appoint [RJFS] to supervise solicitations of the Contracts, and to facilitate solicitation of sales

   of the Contracts which are described in the Schedule(s) of Commissions attached hereto.” Id.

   at 1.

            26.       Pursuant to the 2002 Selling Agreement, RJFS was responsible for training,

   supervising, and licensing its representatives who sold Contracts. Id. ⁋ 5. RJFS was also

   required to review all sales for suitability and to process and complete any accompanying

   paperwork. Id. ⁋ 7.



                                                   10
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 11 of 37 PageID 11




            27.    All premiums paid by clients on Contracts sold by RJFS (and Financial

   Advisors affiliated with RJFS) belonged to and were paid directly to Ohio National. In turn,

   paragraph 9 of the 2002 Selling Agreement, titled “Commissions Payable,” governed

   compensation payable to RJFS for the sale of Contracts and it specified that

   “commissions…shall be paid to [RJFS]...according to the Commission Schedule(s) relating to

   this Agreement…” Id. ⁋ 9. Copies of various Commission Schedules relating to the 2002

   Selling Agreement (the “2002 Commission Schedules”) are attached as Exhibit 3.

       RJFS Financial Advisors Have A Choice On How They Are To Be Compensated

            28.    For certain products, the 2002 Commission Schedules permitted RJFS and

   Financial Advisors affiliated with it to choose from several commission payout options that

   varied as to the timing and amount of commissions. These options ranged from receiving a

   larger lump sum commission at the time of the Contract’s sale to receiving a smaller up-front

   commission with subsequent trail commissions, calculated based on the premium and any

   deferred earnings on it, paid over the life of the Contract.

            29.    By way of example, a Financial Advisor who sold a Contract with a GMIB

   Rider offered by Ohio National under the 2002 Selling Agreement could choose between: (i)

   receiving a single 7% lump sum commission upon the sale of the Contract with no future trail

   commissions, or (ii) receiving an initial 1% commission plus additional annual 1% trail

   commissions every year the client continued to own the Contract (i.e., every year until the

   client surrendered the Contract) and did not annuitize it.




                                                  11
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 12 of 37 PageID 12




            30.    The 2002 Commission Schedules provided, in relevant part, that “Trail

   commissions…will be paid on the quarterly anniversary, starting in the 15th month….” See

   Ex. 3.

            31.    Neither the 2002 Selling Agreement nor the corresponding Commission

   Schedules indicated or insinuated that any Defendant had the unilateral right to terminate its

   obligation under the 2002 Selling Agreement to pay trail commissions on existing Contracts

   once the Contract was sold to a client.

                         RJFS Trail Commissions Survive Defendants’
                         Termination Of The 2002 Selling Agreement

            32.    Indeed, the 2002 Commission Schedules unequivocally stated that “Trail

   commissions will continue to be paid to the broker dealer of record while the Selling

   Agreement remains in force and will be paid on a particular contract until the contract is

   surrendered or annuitized.” Id. (emphasis added).

            33.    The “Commissions Payable” provision in the 2002 Selling Agreement also

   contained a survival clause covering Ohio National’s continuing obligation to pay trail

   commissions on outstanding Contracts even after termination of the 2002 Selling Agreement.

   The clause stated:

            “The terms of compensation shall survive this Agreement unless the
            Agreement is terminated for cause by ONL, provided that [RJFS]
            remains a broker-dealer in good standing with the NASD and other
            state and federal regulatory agencies and that [RJFS] remains the
            broker-dealer of record for the account.”

   Ex. 2 ⁋ 9 (emphasis added).




                                                12
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 13 of 37 PageID 13




                   RJA Enters Into A Selling Agreement With Ohio National In 2003

            34.       On or around June 1, 2003, RJA and ONEQ, ONLIC, and ONLAC entered into

   a Selling Agreement (the “2003 Selling Agreement”) which, in relevant part, memorialized

   Ohio National’s agreement to compensate RJA for its sale and service of certain Contracts

   issued by Ohio National. A copy of the 2003 Selling Agreement is attached as Exhibit 4.

            35.       Like the 2002 Selling Agreement did for RJFS, the 2003 Selling Agreement

   called for RJA (and its Financial Advisors) to solicit sales of the Contracts and also tasked RJA

   with supervising “solicitations of the Contracts, and to facilitate solicitation of sales of the

   Contracts which are described in the Schedule(s) of Commissions attached hereto.” Id. ⁋ 1.

            36.       The 2003 Selling Agreement also obligated RJA to train, supervise, and license

   its Financial Advisors who engaged in the sale of Contracts, including requiring that RJA

   review all sales for suitability and process and complete any accompanying paperwork. Id. ⁋⁋

   5, 7.

            37.       Under the terms of the 2003 Selling Agreement, RJA (and its Financial

   Advisors) marketed and sold the Contracts to clients, and all of the premiums and annuity

   purchase payments belonged to and were paid directly to Ohio National. In return, the 2003

   Selling Agreement provided that RJA and its Financial Advisors would receive commissions

   to compensate them for their efforts.

            38.       Paragraph 9 of the 2003 Selling Agreement, titled “Commissions Payable,”

   provided that commissions payable to RJA in connection with Contracts “shall be paid to

   [RJA]...according to the Commission Schedule(s) relating to this Agreement….” Id. ⁋ 9.




                                                    13
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 14 of 37 PageID 14




   Copies of various Commission Schedules relating to the 2003 Selling Agreement (the “2003

   Commission Schedules”) are attached as Exhibit 3.1

        RJA Financial Advisors Have A Choice On How They Are To Be Compensated

            39.    For certain products, the 2003 Commission Schedule permitted RJA (and its

   Financial Advisors) to choose from several commission payout options that varied as to the

   timing and amount of commissions. These options ranged from receiving a larger lump sum

   commission at the time of sale to receiving a smaller up-front commission with subsequent

   “trail commissions,” calculated based on the premium and any deferred earnings on it, paid

   over the life of the annuity contract.

            40.    Neither the 2003 Selling Agreement nor the corresponding Commission

   Schedule indicated or insinuated that any Defendant had the unilateral right to terminate its

   obligation under the 2003 Selling Agreement to pay trail commissions on existing Contracts

   once the Contract was sold to a client.

                           RJA Trail Commissions Survive Defendants’
                           Termination Of The 2003 Selling Agreement

            41.    The 2003 Commission Schedules provided, in relevant part, that “Trail

   commissions…will be paid on the quarterly anniversary, starting in the 15th month and will

   be calculated using the asset value on the anniversary less premium payments received in the

   last 12 months.” Ex. 3.

            42.    The 2003 Commission Schedules also provided that “Trail commissions will

   continue to be paid to the broker dealer of record while the Selling Agreement remains in


   1
    The 2002 Selling Agreement and 2003 Selling Agreement operated with the same applicable
   commission schedules given that the underlying products were the same.


                                                14
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 15 of 37 PageID 15




   force and will be paid on a particular contract until the contract is surrendered or

   annuitized.” Id. (emphasis added).

            43.    By way of example, for a hypothetical $300,000 Contract with a GMIB Rider,

   a Financial Advisor could choose between: (i) receiving a single 7% lump sum premium of

   $21,000 upon the sale of the annuity with no future trail commissions, or (ii) receiving an initial

   1% commission of $3,000 and subsequently receiving an annual 1% trail commission of

   $3,000 for every year the client owned and did not annuitize or otherwise surrender the annuity.

            44.    For various reasons, and as was contractually permitted, Financial Advisors

   typically declined the larger initial lump sum commission option in favor of receiving a smaller

   initial commission and subsequent trail commissions on any Contract sold to clients. Indeed,

   Ohio National actively encouraged Financial Advisors to choose the trail commission payment

   option. This benefitted Financial Advisors by generating a more stable stream of compensation

   rather than a one-off payment and by compensating them for continuing to advise clients about

   the clients’ Contracts over the entire life of those Contracts.

            45.    Notably, Ohio National reaped even bigger benefits from Financial Advisors’

   selection of trail commissions given that the payment of those trail commissions necessarily

   came from the client’s premium payment. Instead of being obligated to make a sizeable up-

   front payment to Raymond James from the client’s premium payment, Ohio National was able

   to retain the vast majority of that premium by paying Raymond James a smaller initial

   commission and spreading out the remaining commission payments over years.

            46.    Using the example in Paragraph 43 above, in that instance Ohio National would

   have retained nearly $20,000 more when the annuity was sold if the Financial Advisor elected



                                                   15
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 16 of 37 PageID 16




   to receive trail commissions instead of a single up-front commission. This up-front savings,

   multiplied across the universe of Contracts sold by Raymond James for which Financial

   Advisors elected trail commissions, was a substantial benefit for Ohio National in the form of

   tens of millions of dollars it did not have to pay up-front but rather could defer payment over

   many years.

            47.    The 2003 Selling Agreement, like the 2002 Selling Agreement, contains a

   survival clause obligating Ohio National to continue paying trail commissions on already-

   issued Contracts even if the 2003 Selling Agreement was terminated. That provision states:

            “The terms of compensation shall survive this Agreement unless the
            Agreement is terminated for cause by ONL, provided that [RJA]
            remains a broker-dealer in good standing with the NASD and other
            state and federal regulatory agencies and that [RJA] remains the
            broker-dealer of record for the account.”

   Ex. 4 ⁋ 9 (emphasis added).

            48.    Under both the 2002 Selling Agreement and the 2003 Selling Agreement, Ohio

   National was and remains contractually obligated to continue paying trail commissions on

   already-issued Contracts sold by Raymond James even after either agreement was terminated

   as long as (i) the termination was not for cause; (ii) RJA and RJFS, as applicable, remain

   broker-dealers in good standing with the applicable regulatory agency(ies), and (iii) RJA and

   RJFS, as applicable, remain the broker-dealers of record for the account.

            49.    To date, neither Selling Agreement has been terminated for cause. Further, both

   RJA and RJFS remain broker-dealers in good standing with the applicable regulatory agencies,

   including FINRA and the SEC. And RJA and RJFS also remain the broker-dealers of record

   for thousands of clients that purchased Ohio National Contracts with GMIB Riders covered by



                                                 16
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 17 of 37 PageID 17




   the Selling Agreements for which Ohio National has unilaterally elected to breach its

   obligation to continue paying trail commissions.

              Ohio National Profits And Benefits From Raymond James’ Business

              50.   In or about 2003, Raymond James began selling Ohio National Contracts to

   clients.

              51.   Ohio National, through the Selling Agreements, gained access to Raymond

   James, Financial Advisors, clients, and potential clients.

              52.   The Financial Advisors’ clients depend on them for sound, independent

   financial advice and to recommend suitable financial products in which to invest based upon

   each client’s individual needs. These clients typically depend on their Financial Advisors to

   provide advice over time.

              53.   As such, Financial Advisors are currently continuing to advise clients and

   otherwise servicing multiple thousands of Ohio National Contracts for which Ohio National is

   obligated to pay to Raymond James trail commissions under the Selling Agreements. While

   Defendants have unilaterally decided to stop paying trail commissions on those Contracts, they

   reaped millions of dollars in annual revenue from the sale of those Contracts and will continue

   to reap millions of dollars going forward by wrongfully withholding the payment of those trail

   commissions until the underlying Contracts annuitize or are surrendered.

                      The Ohio National Contracts Sold By Raymond James
                        Included Variable Annuities With GMIB Riders

              54.   Among the variable annuity products issued by Ohio National and sold by

   Raymond James under the Selling Agreements was a class of variable annuities for which the

   client could elect to also buy a GMIB Rider. In exchange for an additional annual fee (on top


                                                  17
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 18 of 37 PageID 18




   of the premium for the underlying variable annuity), the GMIB Rider provides the client with

   a specified guaranteed minimum monthly income on the annuity regardless of how the

   financial markets or the underlying investments perform.        The amount of the income

   guaranteed by the GMIB Rider is the value of the underlying securities (the account value) or

   the guaranteed minimum income base that grows at a specific, guaranteed rate.

            55.    In addition to promoting the benefits of GMIB Riders to Raymond James and

   Financial Advisors, Ohio National actively encouraged Raymond James and Financial

   Advisors to select the trail commission compensation option. Ohio National represented to

   Raymond James and Financial Advisors that selecting the trail commission compensation

   option for the sale of GMIB Riders was in both their and their clients’ best interests because

   the Financial Advisors would (i) be able to increase their book of business through these

   recurring annual payments and (ii) be paid for advising clients over the entire period they

   owned the GMIB Rider and associated annuity.

            56.    Thus, if a combination of underperforming investments, contract fees, and

   income distributions causes a client’s annuity account value to fall to zero, the GMIB Rider

   nonetheless obligates Ohio National to pay that client a specified level of guaranteed income

   for their lifetime.

            57.    If income withdrawals cause the underlying account value to go to $0, Ohio

   National has to continue to make the GMIB Rider income payments from their general account.

            58.    As Ohio National no doubt calculated when it created and offered the GMIB

   Rider, the underlying client annuity accounts were forecasted to increase to levels that would

   still make it profitable for Ohio National to pay the payments guaranteed by the GMIB Rider.



                                                18
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 19 of 37 PageID 19




            59.    Neither Raymond James nor any Financial Advisor played any part whatsoever

   in creating or pricing the GMIB Riders.

            60.    The GMIB Riders were very popular with Raymond James clients seeking a

   product that delivered steady income and was not completely susceptible to market forces or

   volatility. The product was especially popular with clients approaching retirement.

             After Realizing That GMIB Riders Are Unprofitable, Defendants Form
                              A Scheme To Minimize Their Losses

            61.    After nearly ten years and selling thousands of Contracts with GMIB Riders to

   Raymond James clients (and to many others), Defendants apparently determined that GMIB

   Riders were unprofitable for them. But rather than simply halting the sale of any further GMIB

   Riders, continuing to abide by their contractual obligations, and accepting the consequences of

   their prior business decisions, Defendants embarked on a multi-step scheme to cut their losses

   further through unethical and unlawful means.

                      Defendants Stop Selling GMIB Riders But Continue
                       Allowing New Deposits To Existing GMIB Riders

            62.    Upon information and belief, no later than 2012, Defendants determined that

   GMIB Riders were and would continue to be unprofitable for them. As a result, they publicly

   announced that they would stop issuing any more GMIB Riders. Thus, while Ohio National

   continued to issue new variable annuity contracts, buyers no longer had the option to also buy

   GMIB Riders.

            63.    Despite deciding to stop issuing GMIB Riders no later than 2012, Ohio National

   continued paying trail commissions to Raymond James on outstanding GMIB Riders for

   another five-plus years.



                                                 19
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 20 of 37 PageID 20




            64.    Unlike other insurance companies, such as MetLife, that also had previously

   offered GMIB Riders but later decided to stop selling them, Ohio National was contractually

   obligated to continue to allow clients with Contracts with GMIB Riders to deposit additional

   funds into those annuities. And Ohio National continued to pay additional commissions to

   Raymond James based on those new deposits. In fact, Ohio National abandoned a plan

   announced in 2012 to stop allowing clients to add to their existing GMIB Riders. At no time

   did Defendants state or even suggest that they had any right, or any intent, to stop paying trail

   commissions on any outstanding annuity Contracts.

             Ohio National Affirms Its Intention To “Continue Paying Full Trail[s]”
                            And Launches Its First Exchange Offer

            65.    Around September 2017, representatives from Ohio National visited Raymond

   James’ headquarters in St. Petersburg, Florida, to give a presentation that largely focused on

   GMIB Riders (the “GMIB Presentation”). In Ohio National’s own words, one of the initial

   topics discussed in the GMIB Presentation was that “Economic and regulatory environments

   have increased cost of existing Income Benefit business.”

            66.    During the GMIB Presentation, Ohio National disclosed that Contract holders

   had made over $1 billion in new deposits to existing GMIB Riders. Ohio National indicated

   that a new compensation schedule would be effective later that year but affirmed that it would

   “continue paying full trail on all premium.”

            67.    Ohio National also used the GMIB Presentation to outline an “Enhanced

   Exchange Offer” they intended to offer to Raymond James’ and other broker-dealers’ clients

   who had purchased Contracts with GMIB Riders.




                                                  20
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 21 of 37 PageID 21




            68.    Following the GMIB Presentation, Raymond James received notice effective

   November 2017 from Defendants that, beginning on January 2, 2018, Ohio National would

   offer to exchange a client’s Contract containing a GMIB Rider for another Ohio National

   product without a GMIB Rider (the “First Offer”). A copy of the notice is attached as Exhibit

   5.

            69.    To encourage Financial Advisors to recommend that their clients accept the

   First Offer, Ohio National pointed out that Financial Advisors would benefit from a client’s

   exchange of a Contract containing a GMIB Rider because the exchange would count as a “new

   sale” for which the Financial Advisor would receive a new commission. Exhibit 6 at 3.

            70.    In other words, Ohio National dangled the prospect of additional compensation

   in an attempt to influence Financial Advisors to encourage their clients to participate in the

   First Offer even if those clients would receive an inferior product just so Ohio National’s

   bottom line could benefit.

            71.    Ohio National admitted they would possibly benefit from the exchange:

            Ohio National could gain a financial benefit, because, due to regulatory
            changes and prolonged period of low interest rates, supporting the
            guarantees associated with the VA contracts and GMIB riders may be more
            expensive for us than the guarantees associated with the [new contracts].

   Id. at 3.

            72.    On December 1, 2017, Ohio National published the First Offer as a supplement

   to its May 2017 ONcore variable annuity prospectus. A copy of the December 1, 2017

   supplement (“2017 Supplement”) is attached as Exhibit 7.




                                                 21
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 22 of 37 PageID 22




              73.    The 2017 Supplement cautioned clients that evaluating the financial

   implications of the proposed exchange could be complicated and, therefore, it was

   recommended that clients consult with their financial advisor before accepting the First Offer:

              You should consult with your financial professional . . . to discuss factors
              relevant to your financial needs and retirement goals. We cannot give you
              any investment advice or recommend whether you should accept this Offer.

   Id. at 4.

              74.    The 2017 Supplement also alerted clients about the incentives provided to

   broker-dealers and financial advisors as well as the likely benefit to Ohio National if a client

   accepted the First Offer:

              [Ohio National] could gain a financial benefit from the Offer because . . .
              supporting the guarantees associated with the Eligible ONcore variable
              annuities and the Eligible GMIB riders may be more expensive for us than
              the guarantees associated with the ONdex fixed indexed annuities and the
              GLWB riders.
              ...

              Your financial professional may receive compensation from his or her
              broker- dealer due to the exchange. Such compensation may be higher or
              lower than the compensation they would receive if you did not accept the
              Offer and maintained your ONcore variable annuity, which may provide
              them an incentive in recommending whether or not you should accept the
              Offer. Contact your financial professional for information about the
              compensation he or she receives.

   Id. at 11.

              75.    The First Offer characterized the financial professional’s broker dealer – here,

   RJA or RJFS - as the origin of the additional compensation that would result from an exchange

   when in reality such compensation originated and would be ultimately paid by Ohio National.

              76.    Ohio National’s First Offer was directed at several thousand Raymond James

   clients.


                                                    22
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 23 of 37 PageID 23




            77.    For many Raymond James clients, the First Offer would not provide the high

   level of guaranteed income available under the existing GMIB Rider that influenced the initial

   purchase decision. As a result, a substantial majority of Raymond James clients eligible for

   the First Offer declined it.

            78.    At no time during the First Offer did Ohio National indicate that it was

   considering ceasing the payment of trail commissions on existing GMIB Riders.

                                    The Second Exchange Offer

            79.    After the unsuccessful First Offer, Ohio National decided to make another

   exchange offer in 2018. On May 11, 2018, Ohio National published a supplement to its May

   1, 2018, ONcore variable annuity prospectuses, again offering to exchange each holder’s

   ONcore Contract with a GMIB Rider for a different product with a different rider (the “Second

   Offer”). A copy of the May 11, 2018, supplement containing the Second Offer is attached as

   Exhibit 8.

            80.    The Second Offer’s terms stated that it was an “Offer to exchange your ONcore

   variable annuity with a GMIB rider for an ONdex fixed indexed annuity with a GLWB rider”

   and that the offer was available from June 4, 2018, to September 7, 2018. See Ex. 8 at 2-3.

            81.    In the Second Offer, Ohio National again conceded that it stood to gain a

   financial benefit from the success of the offer:

            We could gain a financial benefit from the Offer because, due to regulatory
            changes and a prolonged period of low interest rates, supporting the
            guarantees associated with the eligible ONcore variable annuities and the
            Eligible GMIB riders may be more expensive for us than the guarantees
            associated with the ONdex fixed indexed annuities and the GLWB riders.

   Id. at 9.



                                                  23
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 24 of 37 PageID 24




            82.    Ohio National also acknowledged that the Second Offer might create a conflict

   of interest between clients and their advisors:

            Your financial professional may receive compensation from his or her
            broker-dealer due to the exchange. Such compensation may be higher or
            lower than the compensation they would receive if you did not accept the
            Offer and maintained your ONcore variable annuity, which may provide
            them an incentive in recommending whether or not you should accept the
            Offer.

   Id.

            83.    Unlike the First Offer that was sent to broker-dealers such as Raymond James,

   Ohio National created two letters to convey its Second Offer: one was to Financial Advisors

   and the other one was sent directly to clients. A copy of the letter for Financial Advisors

   (“Second Offer Representative Letter”) is attached as Exhibit 9.

            84.    Ohio National’s letter for Financial Advisors highlighted the economic

   incentive for Financial Advisors to counsel their clients to accept the Second Offer: “We value

   our relationship with you, so please note that this exchange will count as a new sale and

   compensation will be applied accordingly.” Id. at 1.

            85.    The Second Offer Representative Letter again stated that the Second Offer was

   in Ohio National’s interest:

            Ohio National could gain a financial benefit, because…supporting the
            guarantees associated with the VA contracts and the GMIB riders may be
            more expensive for us than the guarantees associated with the FIA contracts
            and GLWB riders.

   Id. at 1.




                                                     24
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 25 of 37 PageID 25




            86.    The Second Offer potentially affected a significant number of Raymond James

   clients. But once again, a substantial majority of eligible Raymond James clients declined the

   Second Offer.

            87.    At no time during or after the Second Offer did Ohio National tell Raymond

   James that it was considering ceasing payment of trail commissions on existing Contracts with

   GMIB Riders.

                                        The Buyout Offer

            88.    After two unsuccessful exchange offers in November 2017 and May 2018, Ohio

   National notified Raymond James on October 24, 2018, that beginning on November 12, 2018,

   and until February 11, 2019, eligible clients with GMIB Riders would again be given the

   opportunity to cancel their variable annuity Contracts and all attached riders in exchange for

   an “Enhanced Contract Value” (the “2018-19 Buyout Offer”). A copy of Ohio National’s

   notice is attached as Exhibit 10.

            89.    The 2018-19 Buyout Offer notice states that Ohio National would directly

   approach clients to notify them of the offer, thereby bypassing Raymond James and the

   Financial Advisors. Id. at 2.

            90.    As an incentive to accept the 2018-19 Buyout Offer, Ohio National agreed to

   waive “any charges associated with surrender for clients who accept the offer.” Id.

            91.    The 2018-19 Buyout Offer was yet another effort by Ohio National to pressure

   Raymond James clients into surrendering their current Contracts with GMIB Riders, in

   exchange for contracts that are more profitable for Ohio National but do not contain a rider

   similar to the GMIB Rider and may not be in the clients’ interest.



                                                 25
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 26 of 37 PageID 26




                   Defendants Terminate The Raymond James Selling Agreements

            92.     Clients holding Contracts with GMIB Riders largely declined to participate in

   the First Offer, the Second Offer, and the 2018-19 Buyout Offer, presumably because clients

   felt those proposals were not in their individual best interests.

            93.     On September 20, 2018, shortly before launching the 2018-19 Buyout Offer -

   and without any prior notice to Raymond James - Defendants announced the termination of

   “any and all selling agreements, as amended” between Ohio National and Raymond James,

   effective December 12, 2018. The termination letter stated that Ohio National would provide

   Raymond James “information . . . about the terms for servicing your clients after termination

   of the selling agreement(s).” (emphasis added). A copy of the September 20, 2018, termination

   letters are attached as Exhibit 11.

            94.     On September 21, 2018, Defendants sent Raymond James a second letter

   regarding the termination of the 2002 and 2003 Selling Agreements. The letter stated that

   “[p]ursuant to your selling agreement, all individual annuity trail compensation under the

   [Selling Agreements] will cease at that time.” (Emphasis added). The letter attached a

   proposed Servicing Agreement (the “Proposed Ohio National Servicing Agreement,”)

   whereby Ohio National purported to “allow [Raymond James] to continue to service [its]

   clients with Ohio National contracts.”

            95.     The September 21, 2018, letter further explained that the Proposed Ohio

   National Servicing Agreement “provides for a service fee to be paid to you for your clients

   with Ohio National individual annuity contracts, except for contracts which contain a




                                                   26
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 27 of 37 PageID 27




   Guaranteed Minimum Income Benefit [GMIB] rider.” A copy of the September 21, 2018,

   servicing agreement letters are attached as Exhibit 12.

            96.    The Proposed Ohio National Servicing Agreement also contained a provision

   entitled “Services,” stating that “[Raymond James], or its Financial Advisors, shall provide

   ongoing servicing to holders of the Contracts, where [Raymond James] is broker-of-record and

   maintains the client account relationship (the ‘Services’).” See Ex. 12 at 2.

            97.    Notwithstanding its contractual obligation in the Selling Agreements and

   elsewhere to continue to provide Raymond James with policy information for each and every

   policy placed with Raymond James “unless a change of agent has been requested by the

   owner(s),” Ohio National advised Raymond James that it now “reserves the right to change

   the method of providing information” and that it was making such reservation a condition of

   post-termination servicing rights.

            98.    Absent guaranteed continued access to policy information, Raymond James and

   Financial Advisors with clients that own an Ohio National Contract with a GMIB Rider will

   face irreparable harm as they work to provide those clients with the full range of wealth

   management services and advice that they currently provide.

            99.    The Proposed Ohio National Servicing Agreement also contains a provision

   entitled “Compensation for Services,” purporting to establish a compensation structure for the

   services Raymond James would provide to its clients with Contracts without the GMIB Rider.

   That provision states, in its entirety:

            In exchange for the Services provided under this Agreement, ONL agrees
            to pay BD [i.e., the “broker-dealer,” here Raymond James,] a service fee
            (the ‘Service Fee’) equivalent to the compensation provided for in the
            compensation schedules appended to the Selling Agreement for the


                                                 27
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 28 of 37 PageID 28




            Contracts listed on the schedule attached to this Agreement (the ‘Listed
            Contracts’). The Service Fee shall be paid with respect to the Listed
            Contracts in accordance with such compensation schedules as in effect at
            termination of the Selling Agreement. ONL reserves the right to revise the
            list of Listed Contracts or the Service Fee at any time upon at least thirty
            (30) days prior written notice to BD. Termination of this Agreement, for
            any reason, shall also terminate any right of BD to receive future
            compensation payments from ONL in connection with the Services
            provided under this Agreement except for the compensation already owed
            to BD prior to termination of this Agreement. Cancellation of Listed
            Contract, for any reason, by ONL, BD, or the client, or the removal of BD
            as broker-of-record for a Listed Contract shall also terminate any right of
            BD to receive future compensation payments from [ONL/National
            Security] with respect to such Listed Contract, except for compensation
            already owed to BD prior to the cancellation of the Listed Contract or
            removal of BD.

   Ex. 12 at 4.

            100.   The Schedule of “Listed Contracts” pursuant to which the Proposed Ohio

   National Servicing Agreement purports to agree to pay Raymond James a service fee

   “equivalent to the compensation provided for in the compensation schedules appended to the

   Selling Agreement” contains the following language: “All individual variable annuity

   contracts; provided, however that any individual contract that, as of the date of this Agreement,

   includes a guaranteed minimum income benefit rider (‘GMIB’) is excluded.” See Ex. 12 at 8,

   16.

            101.   In essence, Defendants’ attempt to use the payment of a “Service Fee” to

   incentivize Raymond James to forego its rights to receive valuable trail commissions on

   outstanding Contracts with GMIB Riders that Ohio National was contractually obligated to

   pay was the final act of Defendants’ unsuccessful campaign to avoid their contractual

   obligations under the Selling Agreements.




                                                  28
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 29 of 37 PageID 29




                            Ohio National’s Breaches Remain Ongoing

            102.   The premiums paid by Raymond James clients for purchasing Contracts with

   GMIB Riders were paid directly to Ohio National.

            103.   In unilaterally terminating the Selling Agreements, Defendants are simply

   retaining for themselves that portion of the premium that Raymond James’ clients have already

   paid to Ohio National to be used to compensate Raymond James and its Financial Advisors for

   their continuing advice regarding outstanding Contracts and associated GMIB Riders, and

   eliminating trail compensation to Raymond James and the Financial Advisors.

            104.   In addition, Defendants’ unilateral termination of the Selling Agreements

   means that Raymond James and the Financial Advisors must continue servicing their clients’

   Contracts and associated GMIB Riders without compensation that was contractually promised

   to them when they were given the ability to select the desired commission payment option.

            105.   At no time did Ohio National ever disclose to Raymond James or the Financial

   Advisors that it believed it had the future unilateral right to terminate the payment of trail

   commissions on GMIB Riders for Contracts that had already been sold to clients. Had

   Raymond James or the Financial Advisors been warned that future trail commissions could

   cease at some point in the future at Ohio National’s unbridled discretion, they undoubtedly

   would have elected to eliminate that risk by selecting the larger up-front commission option.

            106.   As a result of Defendants’ exclusive focus on their own financial interests, their

   unilateral decision to stop paying trail commissions will not result in any savings or benefits

   for Raymond James’ clients.




                                                  29
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 30 of 37 PageID 30




   V.       CAUSES OF ACTION

                                       COUNT I
                  Declaratory Judgment Relief (28 U.S.C. §§ 2201 – 2202)
    (Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
                             and Ohio National Equities, Inc.)

            107.    Raymond James repeats and realleges paragraphs 1-7 and 16-106 as if fully

   stated herein.

            108.    Raymond James requests that this Court declare that: both before and after the

   termination of the 2002 Selling Agreement and 2003 Selling Agreement, Ohio National is

   obligated, pursuant to the 2002 Selling Agreement and 2003 Selling Agreement, to pay all trail

   compensation to Raymond James on all Contracts with GMIB Riders on which Raymond

   James is listed as the Broker Dealer of Record, and that failure to do so is a breach of the

   respective selling agreement.

            109.    For purposes of this Count, "GMIB Rider" means a product of Ohio National

   (including without limitation all variable annuities with a Guaranteed Minimum Income

   Benefit Rider) owned by a Raymond James client and which: (a) was sold pursuant to the 2002

   Selling Agreement or 2003 Selling Agreement (Exs. 2, 4); and (b) is in force as of the date

   Ohio National stopped paying trail commissions to Raymond James. The trail commissions to

   be paid by Ohio National to Raymond James shall be calculated and paid in the same manner

   as Ohio National was paying Raymond James immediately prior to the termination of the

   Selling Agreements.

            110.    Given Ohio National’s termination of the 2002 Selling Agreement and 2003

   Selling Agreement and refusal to pay trail commissions on Contracts with GMIB Riders, there

   is an actual and justiciable controversy between the parties with regard to this issue.


                                                  30
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 31 of 37 PageID 31




                                        COUNT II
                           Breach of the 2002 Selling Agreement
    (Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
                             and Ohio National Equities, Inc.)

            111.   RJFS repeats and realleges paragraphs 1-7 and 16-106 as if fully stated herein.

            112.   RJFS and Ohio National are parties to the 2002 Selling Agreement, which is a

   binding and enforceable contract.

            113.   RJFS has at all times fulfilled its obligations under the 2002 Selling

   Agreement.

            114.   Ohio National is contractually obligated to pay commissions, including trail

   commissions, to RJFS after its termination of the 2002 Selling Agreement.

            115.   Ohio National clearly and unequivocally informed RJFS that it would not pay

   such commissions to RJFS after the termination of the 2002 Selling Agreement, and it has not

   paid them after December 13, 2018. Ohio National’s willful failure to comply with its

   contractual obligations under the 2002 Selling Agreement was without legal excuse when

   performance was due and constitutes - and continues to constitute - a breach of the 2002 Selling

   Agreement.

            116.   As a direct result of Ohio National’s breach and unlawful conduct, RJFS has

   been and will continue to be damaged and Ohio National is therefore liable to RJFS in an

   amount to be determined by the Court, together with costs, interest and attorneys’ fees as

   allowable by law. In addition, RJFS is entitled to specific performance of the terms of the

   2002 Selling Agreement by way of injunctive relief.




                                                 31
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 32 of 37 PageID 32




                                        COUNT III
                           Breach of the 2003 Selling Agreement
    (Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
                             and Ohio National Equities, Inc.)

            117.   RJA repeats and realleges paragraphs 1-7 and 16-106 as if fully stated herein.

            118.   RJA and Ohio National are parties to the 2003 Selling Agreement, which is a

   binding and enforceable contract.

            119.   RJA has at all times fulfilled its obligations under the 2003 Selling Agreement.

            120.   Ohio National is contractually obligated to pay commissions, including trail

   commissions, to RJA after its termination of the 2003 Selling Agreement.

            121.   Ohio National clearly and unequivocally informed RJA that it would not pay

   such commissions to RJA after the termination of the 2003 Selling Agreement, and it has not

   paid them after December 13, 2018. Ohio National’s willful failure to comply with its

   contractual obligations under the 2003 Selling Agreement was without legal excuse when

   performance was due and constitutes - and continues to constitute - a breach of the 2003 Selling

   Agreement.

            122.   As a direct result of Ohio National’s breach and unlawful conduct, RJA has

   been and will continue to be damaged and Ohio National is therefore liable to RJA in an

   amount to be determined by the Court, together with costs, interest and attorneys’ fees as

   allowable by law. In addition, RJA is entitled to specific performance of the terms of the 2003

   Selling Agreement by way of injunctive relief.




                                                  32
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 33 of 37 PageID 33




                                       COUNT IV
              Breach of the Implied Covenant of Good Faith and Fair Dealing
    (Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
                             and Ohio National Equities, Inc.)

            123.    Raymond James repeats and realleges paragraphs 1-7 and 16-106 as if fully

   stated herein.

            124.    All contracts include an implied covenant of good faith and fair dealing

   preventing any party from injuring the right of another party to receive the benefit of its

   bargain.

            125.    The 2002 Selling Agreement and the 2003 Selling Agreement each contain an

   implied covenant of good faith and fair dealing.

            126.    Ohio National acted and continues to act without good faith and/or in bad faith

   and to deprive Raymond James of the fruits of its contracts with Ohio National.

            127.    Raymond James has been and continues to be damaged as a proximate cause of

   Ohio National’s breaches of the covenant of good faith and fair dealing.

            128.    Raymond James is entitled to damages in an amount to be determined by the

   Court, together with costs, interest, and attorneys’ fees as allowable by law. In addition,

   Raymond James is entitled to specific performance of the terms of the 2002 Selling Agreement

   and the 2003 Selling Agreement and injunctive relief.

                                         COUNT V
                   Tortious Interference with Actual and/or Prospective
                            Contractual and Business Relations
    (Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
          Ohio National Equities, Inc., and Ohio National Financial Services, Inc.)

            129.    Raymond James repeats and realleges paragraphs 1-7 and 16-106 as if fully

   stated herein.


                                                  33
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 34 of 37 PageID 34




            130.    Raymond James has contractual and/or prospective business relations with its

   clients and prospective clients.

            131.    Raymond James has contractual and/or prospective business relations with its

   Financial Advisors.

            132.    Defendants were aware of those contractual and/or prospective business

   relationships.

            133.    Without privilege or justification, Defendants have purposefully and

   intentionally interfered with, and are continuing to interfere with, those relationships through

   improper means and/or with improper motive.

            134.    Defendants’ tortious interference with Raymond James’ contractual and/or

   prospective business relationships has caused and/or will cause damage to Raymond James.

            135.    As a consequence thereof, Defendants are liable to Raymond James in an

   amount to be determined by the Court, together with interest, costs and attorneys’ fees as

   allowable by law, and injunctive relief.

                                         COUNT VI
                                    Unjust Enrichment
    (Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
          Ohio National Equities, Inc., and Ohio National Financial Services, Inc.)

            136.    Raymond James repeats and realleges paragraphs 1-7 and 16-106 as if fully

   stated herein.

            137.    Raymond James conferred a benefit on Defendants by selling Defendants’

   variable annuity products to Raymond James’ clients, which generated premiums and other

   revenues for Defendants.       A portion of those premiums would then be used to pay




                                                 34
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 35 of 37 PageID 35




   compensation, including trail commissions, to Raymond James for its efforts in selling

   Defendants’ variable annuity products to Raymond James’ clients.

            138.    Defendants encouraged Raymond James to invest its time and financial

   resources in selling Ohio National’s annuities and GMIB Riders, were aware of Raymond

   James’ actions, and knowingly accepted the benefits of Raymond James’ actions, including in

   the form of the premiums and other revenues they received.

            139.    Defendants have retained and are continuing to retain that benefit, to Raymond

   James’ detriment, in a manner in which the result is unconscionable by refusing to pay trail

   commissions to Raymond James on Contracts with GMIB Riders.

            140.    Due to these actions, Defendants have been and will continue to be unjustly

   enriched at the expense of Raymond James.

            141.    Defendants are therefore required to make restitution to Raymond James for

   such unjust enrichment.

            142.    As a direct and proximate result of Defendants’ unlawful conduct, Raymond

   James has suffered and will continue to suffer damages.

            143.    As a consequence, Defendants are liable to Raymond James in an amount to be

   determined by the Court, together with interest, costs and attorneys’ fees to the extent permitted

   by law, and injunctive relief.

                                      COUNT VII
                                    Injunctive Relief
    (Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
                             and Ohio National Equities, Inc.)

            144.    Raymond James repeats and realleges paragraphs 1-7 and 16-106 as if fully

   stated herein.


                                                  35
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 36 of 37 PageID 36




              145.   Defendants have no right to cease the payment of trail commissions to

   Raymond James pursuant to the Selling Agreements which has the effect of harming the

   goodwill and reputation of Raymond James through interference with relationships created,

   maintained, and developed by and at the expense of Raymond James with Raymond James’

   clients.

              146.   Unless Defendants are enjoined from the conduct described herein, Raymond

   James will continue to suffer irreparable harm including loss of goodwill, loss of reputation,

   and financial losses that are not presently calculable.

              147.   The irreparable harm that Raymond James will suffer if injunctive relief is

   denied outweighs the potential harm (if any) to Defendants if injunctive relief is granted.

   Raymond James has demonstrated a likelihood of success on the merits and that a balancing

   of the equities and the public interest favor the issuance of injunctive relief against Defendants.

              148.   The injunctive relief that Raymond James seeks would maintain the status quo

   requiring Defendants to adhere to the 2002 Selling Agreement and 2003 Selling Agreement

   until the matter can be resolved.

                                       PRAYER FOR RELIEF

              WHEREFORE, Plaintiffs Raymond James & Associates, Inc., and Raymond James

   Financial Services, Inc., respectfully request that this Court:

              1.     Enter judgment for Raymond James and against Defendants on all Counts;

              2.     Order Defendants to pay damages to Raymond James in an amount determined

   by the Court, including all costs, interest, and attorneys’ fees allowed by contract and/or law;

              3.     Award injunctive relief permitted by law and equity;



                                                   36
   QB\62032163.6
Case 8:20-cv-01220-WFJ-TGW Document 1 Filed 05/27/20 Page 37 of 37 PageID 37




            4.     Award prejudgment and post-judgment interest; and

            5.     Grant Raymond James such other and further relief as deemed just and equitable.

                                          JURY DEMAND

            Raymond James demands a trial by jury on all claims subject to trial by jury.

                                                         QUARLES & BRADY LLP


                                                         /s/ Jordan D. Maglich
                                                         Jordan D. Maglich, Esq.
                                                         Florida Bar #86106
                                                         101 E. Kennedy Blvd., Ste. 3400
                                                         Tampa, FL 33602
                                                         jordan.maglich@quarles.com
                                                         Telephone: (813) 387-0300
                                                         Attorneys for Plaintiffs




                                                  37
   QB\62032163.6
